Citation Nr: 1423779	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-46 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines VA Healthcare System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at Englewood Community Hospital on July 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to September 1969 and from September 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines VA Healthcare System.  The VAMC denied the Veteran's claim for reimbursement of medical expenses incurred at Englewood Community Hospital on July 8, 2010.

A review of the Virtual VA and VMBS electronic claims files reveal that the documents in the electronic claims files are not pertinent to the issue on appeal.

The Veteran is also filing a claim for other payments made, to include $463.13 for prescriptions, related to his treatment for infected toe as they were one continuous treatment process.  (See August 2010 Written Statement).  This claim is referred to the Medical Center in Bay Pines VA Healthcare System for adjudication.


FINDINGS OF FACT

1.  The Veteran is service-connected and rated as 60 percent disabling for diabetic nephropathy associated with diabetes mellitus type II (DM), with erectile dysfunction and orthostatic hypotension; 60 percent disabling for DM with erectile dysfunction and orthostatic hypotension; 60 percent disabling for diabetic retinopathy with macular edema associated with DM with erectile dysfunction and orthostatic hypotension; 20 percent disabling each for peripheral neuropathy of the right and left lower extremity associated with DM with erectile dysfunction and orthostatic hypotension.  He also receives special monthly compensation for loss of use of a creative organ and on account of being so helpless and in need of regular aid and attendance.

2.  The Veteran received treatment for an infected diabetic foot ulcer while traveling.

3.  A prudent layperson would believe the symptoms the Veteran experienced prior to hospitalization were emergent in nature.

4.  VA facilities were not feasibly available considering the urgent nature of the Veteran's symptoms and the absence of and availability of his primary care physician at the nearest VA facility.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred at Englewood Community Hospital on July 8, 2010 have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.130, 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.


Merits of the Claim

While the Veteran was traveling on vacation in Charleston, South Carolina, he became unable to walk due to pain.  The Veteran, who is legally blind, had his wife examine his foot.  She stated that it looked "very" red and infected.  He was treated by an emergency room physician in Georgia and Virginia.  He was placed on various antibiotics to control the infection.  The Veteran stated that he made a phone call to Port Charlotte VA on July 7, 2010 so that he could receive follow-up treatment and avoid amputation per the diabetic specialist's instruction in Georgia.  On July 1, 2010, he tried to get an appointment with his PCP when he arrived home on or about July 8, 2010, so that he could get a referral to a podiatrist.  The Veteran was offered an appointment with a nurse because his PCP was on vacation.  He was told that it would be about 30 days for an appointment once he had a referral.

The Veteran presented at Englewood Community Hospital on July 8, 2010, with complaints of pain and infection of the toe.  The Veteran was provided medication and the discharge instructions reflected a diagnosis of an infected toe from a diabetic ulcer.  The "after care instructions" stated that a diabetic foot ulcer was a "serious" problem and could be difficult to treat.  The instructions also stated that it was important for him to follow-up with his primary doctor or with a referral doctor or wound center within a few days.

VA denied reimbursement for the care provided on July 8, 2010, on the basis that the care was not emergent and VA facilities were feasibly available for care.  The Veteran has appealed the decision seeking reimbursement of these expenses.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  Additionally, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Emergency treatment is defined as medical care or services that are furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725 (f)(1); 1728(c)(giving "emergency treatment" the same meaning as provided in 1725(f)(1)); 38 C.F.R. § 17.120, 17.1002; see Swinney v. Shinseki, 23 Vet. App. 257, 263 (2013).

The standard for emergency treatment would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possess an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b).

With regard to the issue of feasible availability, the admission of any patient to a private or public hospital at VA expense will only be authorized if a VA medical center or other federal facility to which the patient would otherwise be eligible for admission is not feasibly available.  38 C.F.R. § 17.53.  A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  Id.

The Veteran has service-connected disabilities rated as 60 percent disabling for diabetic nephropathy associated with DM, with erectile dysfunction and orthostatic hypotension; 60 percent disabling for DM with erectile dysfunction and orthostatic hypotension; 60 percent disabling for diabetic retinopathy with macular edema associated with DM with erectile dysfunction and orthostatic hypotension; 20 percent disabling each for peripheral neuropathy of the right and left lower extremity associated with DM with erectile dysfunction and orthostatic hypotension.  He also receives special monthly compensation for loss of use of a creative organ and on account of being so helpless be in need of regular aid and attendance.

As he has a total service-connected disability that is reasonably certain to continue throughout his life, treatment for unauthorized medical expenses for any disability is eligible for reimbursement for emergency medical expenses provided the other criteria have been met.  38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 4.15.

The question in this case is whether the Veteran's symptoms at the time he sought care on July 8, 2010 were emergent in nature.  In evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered.  Swinney, 23 Vet. App. at 267.  The Court has further explained that a medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under section 1725.  Id. at 265.

Evaluating the evidence in light of the above criteria reflects that a prudent layperson would believe the Veteran's medical condition was emergent.  

The Veteran has provided competent and credible evidence of the length and severity of the Veteran's symptoms on July 8, 2010, and of the instructions that were given to him by the treating physicians.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  From the facts as presented and from the perspective of the Veteran, a prudent layperson at the time the event was happening would have reasonably believed that a medical emergency was taking place.

With respect to the issue of whether VA facilities were feasibly available, in light of the credible testimony and documentation the VA facility did not have the specialist that the Veteran needed to see within the appropriate time-frame, the Board finds that a VA medical facility was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the requirements for payment or reimbursement for unauthorized medical treatment furnished by Englewood Community Hospital on July 8, 2010 under 38 U.S.C.A. § 1728 have been met.

ORDER

Payment or reimbursement for the cost of unauthorized medical services incurred at Englewood Community Hospital on July 8, 2010, is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


